

115 HR 2013 IH: Growing and Reviving Rural Economies Through Transitioning HUBZone Redesignation Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2013IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Delaney (for himself, Mr. Fleischmann, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo extend the eligibility of redesignated areas as HUBZones from 3 years to 7 years.
	
		1.Short title
 This Act may be cited as the Growing and Reviving Rural Economies Through Transitioning HUBZone Redesignation Act of 2017. 2.Modification to the HUBZone programSection 3(p)(4)(C) of the Small Business Act (15 U.S.C. 632(p)(4)(C)) is amended by striking until the later of and all that follows and inserting for the 7-year period following the date on which the census tract or nonmetropolitan county ceased to be so qualified..
		